DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Korbar et al. (Hereinafter “Korbar” US Patent Application Publication No. 20190278620 in view of Mummidi et al. (Hereinafter “Mummidi”) US Patent Application Publication No. 2018/0088804.

Referring to claim 1, Korbar teaches a method for virtualizing isolation areas of solid-state storage media [allocate a customer IP address to the default/placeholder virtual network, 0055-0057; 0070], comprising: 
determining, via a storage media interface, a geometry of solid-state storage media coupled to the storage media interface [operating memory 220 and data storage 250 coupled to interfaces 260 and 270 through bus 240 of fig. 2; 0024-0034]; 
mapping a physical address of the isolated unit of storage to a virtual address through which the isolated unit of storage is accessible [map the customer-provided customer IP address for the new virtual network, 0055-0057; 0069-0070].
However, Korbar does not explicitly teach selecting, based on the geometry of the solid-state storage media, an area of the solid-state storage media as an isolated unit of storage, and exposing, via the virtual address, the isolated unit of storage through a host interface to enable host access of the isolated unit of storage in the solid-state storage media. 
Mummidi teaches selecting, based on the geometry of the solid-state storage media, an area of the solid-state storage media as an isolated unit of storage [virtualization techniques are able to provide access to new storage devices such as SSDs or other non-volatile storage devices, 0013-0014; 0058], and exposing, via the virtual address, the isolated unit of storage through a host interface to enable host access of the isolated unit of storage in the solid-state storage media [host 110 of fig. 1; ab; 0014-0016]. 
It would have been obvious to one of ordinary skill in the art to add the features of Mummidi to the system of Korbar as an essential means to perform the access requests received via the virtual interfaces to the non-volatile storage devices. 

Referring to claims 9 and 15, these claims are apparatus claims which are corresponding to the method claim 1 above, therefore, these claims are rejected under the same rationale.

Referring to claim 2, Korbar and Mummidi teach the invention substantially as claimed, further comprising altering, based on the geometry of the solid-state storage media, the physical address to which the virtual address of the isolated unit of storage is mapped effective to remap the isolated unit of storage to another area of the solid-state storage media [Korbar, 0067-0073; 0181; Mummidi, 0043-0055]. 

Referring to claim 3, Korbar and Mummidi teach the invention substantially as claimed, wherein the area of solid-state storage media selected as the isolated unit of storage is a first area of a first solid-state drive (SSD), the physical address is a first physical address, the another area is a second area, and altering the first physical address comprises one of: mapping, to the virtual address of the isolated unit of storage, a second physical address of the second area that is in the solid-state storage media of the first SSD; or mapping, to the virtual address of the isolated unit of storage, a second physical address of the second area that is in the solid-state storage media of a second SSD [Mummidi, 110, 120, 130 of fig. 1; ab; 0014-0016].

Referring to claim 4, Korbar and Mummidi teach the invention substantially as claimed, wherein the mapping, to the virtual address, of the second physical address of the second area of the first SSD is implemented as part of a wear leveling function; or the mapping, to the virtual address, of the second physical address of the second area of the second SSD is implemented as part of a load balancing function [Korbar, map the customer-provided customer IP address for the new virtual network, 0055-0057; 0069-0070]. 

Referring to claim 5, Korbar and Mummidi teach the invention substantially as claimed, wherein the geometry of the solid-state storage media comprises at least one of a logical geometry, a physical geometry, a number of channels, a number of logical units, a number of parallel units, a number of chunks, a chunk size, or a minimum write size of the solid-state storage media [Mummidi, 0036-0053]. 

Referring to claim 6, Korbar and Mummidi teach the invention substantially as claimed, wherein the area selected as the isolated unit of storage comprises one of a SSD, a memory channel of a SSD, a memory device of a SSD, or a memory die of a SSD [Mummidi, 0013-0014; 0030; 0035]

Referring to claim 7, Korbar and Mummidi teach the invention substantially as claimed, wherein the isolated unit of storage is associated with an initiator, a workload, a virtual machine, or a tenant of the host and the isolated unit of storage is isolated from another initiator, another workload, another virtual machine, or another tenant of the host [Mummidi, 224a-224d of fig. 2; 0014].

Referring to claim 8, Korbar and Mummidi teach the invention substantially as claimed, wherein the storage media interface comprises one of a physical page addressing (PPA) interface, peripheral component interconnect express (PCIe) interface, non-volatile memory express (NVMe) interface, NVM over Fabric (NVM-OF) interface, or NVM host controller interface specification (NVMHCIS) compliant interface; and the host interface comprises one of a PCIe interface, NVMe interface, NVM-OF interface, or NVMHCIS compliant interface [Korbar, physical interfaces, 260, 270 of fig. 2; 0028; 0031].

Referring to claims 10-14 and 16-20, all limitations of these claims have been addressed in the analysis of claims 1-9 and 15 above, and these claims are rejected on that basis.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUY N PARDO whose telephone number is (571)272-4082. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THUY N PARDO/Primary Examiner, Art Unit 2691